Case 20-10397-elf   Doc 38Filed 01/18/21 Entered 01/18/21 11:53:59   Desc Main
                          Document      Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


          IN RE:                       :       CHAPTER 13

        CLINTON D. JOHNSON             :       No. 20-10397-ELF
           Debtor


 ANSWER TO MOTION FOR RELIEF OF HSBC AND CERTIFICATE OF SERVICE


1 - 5. Admitted.

6 - 9. Denied.      Debtor paid $3,500 in December.       In addition, the

mortgage company has been in touch with the debtor and has offered

him to apply for a Loan Modification.            They spoke to him this
morning and informed him that they need one more document and would

have a decision for him this week.

     WHEREFORE Debtor respectfully requests this Honorable Court

deny Movant’s Motion for Relief from Automatic Stay.




                                           /s/ David M. Offen
                                           David M. Offen
                                           Attorney for Debtor
Dated: 1/18/2021

A copy of this response is being served on Rebecca Solarz, Esq.,
and the Chapter 13 Trustee, by Electronic Mail.

                                            /s/ David M. Offen
                                           David M. Offen
                                           Attorney for Debtor
